Citation Nr: 0718997	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation on behalf of his minor child, J.P.B.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  The appellant is the mother and custodian of his minor 
child, J.P.B.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) that denied the appellant's claim 
for apportionment of the veteran's VA disability compensation 
benefits for his minor child, J.P.B.  The appellant perfected 
an appeal of that decision.  She is unrepresented in this 
matter, as is the veteran.

The record reflects that the appellant testified at a hearing 
before a Decision Review Officer at the RO in August 2003.  
In her VA Form 9, received in September 2003, the appellant 
indicated that she wanted a hearing in Washington, D.C. 
before a Veterans Law Judge.  Both the veteran and the 
appellant were notified that such hearing was scheduled in 
March 2004.  Without explanation, however, neither reported 
for the hearing, and neither has since requested any 
rescheduling.  Accordingly, the Board will consider the 
hearing request to have been withdrawn.  See 38 C.F.R. § 
20.702(d) (2006).

The Board previously remanded this matter on two separate 
occasions, once in June 2004 to ensure compliance with the 
due process requirements for contested claims outlined in 
38 C.F.R. §§ 19.101 and 19.102, and again in March 2005 to 
ensure compliance with its prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  After the 
additional development requested by the Board was 
accomplished, the VA Appeals Management Center (AMC) again 
denied the appellant's claim in a July 2006 supplemental 
statement of the case (SSOC).  The case is once again before 
the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran and the appellant if further action by either or 
both is required.


REMAND

The appellant is seeking apportionment of the veteran's VA 
disability compensation benefits on behalf of his minor 
child, J.P.B.  She essentially contends that given her 
precarious financial condition, apportionment is necessary to 
properly care for the veteran's child.  Before the Board can 
adjudicate the claim, however, additional development is 
required.

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[holding that a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Although the AMC provided the veteran with a VCAA notice 
letter regarding the appellant's apportionment claim in March 
2005, a VCAA letter has yet to be sent to the appellant.  
Because a claim for apportionment is a contested claim, both 
the veteran and the appellant should be provided with a 
proper VCAA notice letter.  Because a VCAA notice was not 
provided to the appellant, the case must be remanded so that 
such can be accomplished.

The Board notes that the financial status questionnaire sent 
to the appellant in February 2003 does not satisfy the notice 
requirements of the VCAA.  Although that document instructed 
the appellant to provide important financial information 
regarding her claim, it did not inform her of the information 
and evidence necessary to substantiate an apportionment 
claim, did not inform her of the evidence VA would provide, 
and did not instruct her to provide all of the evidence in 
her possession pertaining to her claim.  Pursuant to 
38 C.F.R. § 3.159 (b)(1), a proper VCAA notice letter must 
include such information.  Because the February 2003 
financial status questionnaire did not address this 
information, an additional VCAA letter must be sent to the 
appellant.

Updated financial status information

Various correspondence from the parties throughout the course 
of the appeal leaves in serious doubt their respective 
financial condition.  Following the Board's March 2005 
remand, the appellant submitted a statement to the effect 
that the veteran had recently started receiving benefits from 
the Social Security Administration (SSA) which had 
substantially increased his monthly income.  It does not 
appear, however, that an updated financial status 
questionnaire was requested from the veteran in response.  It 
likewise does not appear that any attempt was made to verify 
with SSA the veteran's purported receipt of benefits or the 
amount of the same.  Because the veteran's current income 
level is crucial to the resolution of the claim, such should 
be requested on remand.

There are also several open questions surrounding the level 
of child support, if any, the veteran is already paying to 
the appellant.  The appellant indicated in her February 2003 
financial statement that the veteran had contributed an 
average of $1,700/month over the prior six months for 
J.P.B.'s support.  See Financial Status Questionnaire 
received in February 2003, response to question 5.  This 
statement, however, appears to be in conflict with statements 
made by the appellant only days earlier to the effect that 
she stopped receiving child support payments from the veteran 
in late 2002 after he lost his job.  

For his part, the veteran indicated in his February 2003 
financial statement that he had contributed an average of 
$1,100/month over the prior six months for J.P.B.'s support.  
This too, however, appears to be inconsistent with 
contemporaneously-submitted evidence from the veteran 
suggesting that he was paying slightly over $700/month in 
child support for J.P.B.  See check dated in March 2003 from 
the veteran to the Michigan State Child Support Disbursement 
Unit in the amount of $715.  More recently, the veteran 
submitted a statement in June 2005 which indicated that he 
began paying the appellant child support in the amount of 
$625/month beginning in May 2005.  Again, an updated 
financial status report was not requested from either party.  

In short, the record does not appear to adequately reflect 
the current financial status of either the veteran or the 
appellant.  Given the various conflicting statements from the 
parties regarding the level of child support being paid for 
J.P.B., and given the fact that the most recent financial 
status report from the parties is over four years old, an 
updated report should be obtained from both.

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the appellant with 
a notice letter regarding her 
apportionment claim which complies with 
the requirements of the VCAA.

2.  VBA should attempt to verify through 
SSA if the veteran is receiving benefits 
from that agency and the amount of same.

3.  VBA should obtain an updated 
financial status report from both the 
veteran and the appellant.  Any financial 
status questionnaire provided should 
request detailed information regarding 
current sources of income and expenses, 
together with the amount of child support 
being paid/received.  Supporting 
documentation from the parties such as 
copies of child support orders from state 
courts and cancelled child support 
payment checks should be requested.  

4.  Thereafter, and after undertaking any 
additional development warranted by the 
response(s) of the parties, VBA should 
readjudicate the claim.  Both the veteran 
and the appellant should be provided with 
a supplemental statement of the case and 
both should be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to ensure due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
appellant and the veteran need take no action unless 
otherwise notified.  Both have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).



